Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brass Monkey (as evidenced by “Conference TV: Flash and the City - Brass Monkey, Seriously Fun Control” at YouTube.com) (“BM”).
Regarding claim 1, BM discloses a controller, comprising at least one control configured for manipulation by a game player to enter a game command (p. 1), a control circuit configured to generate a digital representation of the game command (p. 1), logic configured to generate a digital data transmission that includes the digital representation of the game command (p. 1), the digital data transmission associated with a network address of a processing entity associated with a video game server that receives the digital data transmission (p. 2), and a communication circuit configured to communicate the digital data transmission directly to a local Internet access routing device the digital data transmission configured for transmission over the Internet from the local Internet access routing device to the video game server operating to receive the digital representation of the game command and use the game command as input to a video game executed by the video game server (p. 2), the video game server generating a stream of audio and video of the video game for transmission to a display device, wherein said game command is for controlling interactivity represented in said stream of audio and video of the video game transmitted to the display device (p. 3).
Regarding claim 2, BM discloses wherein the communication circuit is configured to communicate the digital data transmission over a wireless connection to the local Internet access routing device (p.4).

Regarding claim 4, BM discloses wherein the local Internet access routing device is a router, or a switch, or a modem, or a device for connecting to the router or the switch or the modem, or a device for connecting the display device to the router or the switch or the modem (p. 4).
Regarding claim 5, BM discloses wherein the controller is associated with the display device at the video game server to correlate said game command and other game commands during a session to the display device (p. 1).
Regarding claim 6, BM discloses wherein an identifier of the controller is associated with an identifier for the display device at the video game server (p. 4).
Regarding claim 7, BM discloses wherein the communication circuit is configured to exchange a wireless communication from the display device including a network address of the display device, the communication circuit configured to communicate the network address of the display device to the video game server (p. 4).
Regarding claim 8, BM discloses wherein the local Internet access routing device is separate from the display device (p. 2).
Regarding claim 9, BM discloses wherein a network segment between the controller and the local Internet access routing device is different from a network segment between the display device and the local Internet access routing device (p. 2).
Regarding claim 10, BM discloses wherein the game command is associated to the controller at the video game server and the display device is associated to the controller at the video game server such that said stream of audio and video for the video game is transmitted to the display device (p. 3), and such that said controlling interactivity represented in said stream of audio and video transmitted to the display device enables playing of the video game using the controller while showing progress of the playing on the display device (p. 3).

Regarding claim 12, BM discloses wherein the display device is correlated with the controller (p. 1).
Regarding claim 14, BM discloses wherein the game command and other game commands from the controller are associated to the stream of audio and video of the video game when presented on the display device (p. 1).
Regarding claim 15, BM discloses wherein the game command is one of a plurality of game commands during a session of access to the video game server (p. 5), and said game command includes control information for making selections of games and/or options via one or more interfaces provided by the video game server (p. 5) and further includes game inputs for controlling interactivity with the video game or another video game selected for streaming play via the controller (p. 4).
Regarding claim 17, BM discloses a control activatable to cause posting of a portion of said audio and/or video of the video game to a website (p. 6).
Regarding claim 18, BM discloses wherein the portion of said audio and/or video of the video game is live (p. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BM in view of Danieli et al (US 2006/00587103 A1).
Regarding claim 16, Danieli suggests—where BM does not disclose—wherein the video game server encodes audio and video of the video game into a compressed format to generate said stream of audio and video of the video game (¶ [0054]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of BM and Danieli in order to save bandwidth and improve performance.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over BM in view of Seabolt et al (US 2014/0179412 A1).
Regarding claim 20, Seabolt suggests—where BM does not disclose—wherein the website is a social networking website (Abstract).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of BM and Danieli in order to share gameplay experiences with friends and family members.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Examiner interviews are available via telephone, 
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715